Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 EXECUTION COPY HSBC BANK USA, NATIONAL ASSOCIATION, LONDON BRANCH and THE BANK OF NEW YORK MELLON solely in its capacity as trustee of the ETFS Silver Trust and not individually and ETF SECURITIES USA LLC ALLOCATED ACCOUNT AGREEMENT THIS AGREEMENT is made with effect on and from 20 July 2009 BETWEEN HSBC BANK USA, NATIONAL ASSOCIATION, LONDON BRANCH, a National Association incorporated in the State of Delaware, United States of America, whose principal place of business in England is at 8 Canada Square, London E14 5HQ (the  Custodian ); THE BANK OF NEW YORK MELLON, a New York banking corporation, solely in its capacity as trustee of the ETFS Silver Trust created under the Trust Agreement identified below and not individually (the  Trustee ), which expression shall, wherever the context so admits, include the named Trustee and all other persons or companies for the time being the trustee or trustees of the Trust Agreement (as defined below) as trustee for the Shareholders (as defined in the Trust Agreement); and ETF SECURITIES USA LLC , a limited liability corporation formed in Delaware, whose principal place of business is at ETF Securities Representative Office, 2 London Wall Buildings, 6 th Floor, London EC2M 5UU (the  Sponsor ). INTRODUCTION The Trustee has agreed to act as trustee for the Shareholders of the Shares pursuant to the Trust Agreement. Shares may be issued by the Trust against delivery of Bullion made by way of payment for the issue of such Shares. The Trustee has agreed that Bullion delivered to it on subscription for Shares will be paid into the Metal Accounts. The Custodian has agreed to transfer Bullion from the Allocated Account into the Unallocated Account pursuant to the terms of this Agreement. The Trustee has agreed that the Allocated Account will be established by the Trustee in its name (for each Shareholder pursuant to the Trust Agreement), and that the Trustee will have the sole right to give instructions for the making of any payments out of the Allocated Account. IT IS AGREED AS FOLLOWS 1. INTERPRETATION Definitions: Words and expressions defined in the Prospectus, unless otherwise defined herein, have the same meanings when used in this Agreement. In addition, in this Agreement, unless there is anything in the subject or context inconsistent therewith the following expressions shall have the following meanings: 1  Affiliate  means an entity that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with the Custodian;  Allocated Account  means the allocated Bullion account number 19340 established in the name of the Trustee with the Custodian pursuant to this Agreement;  Authorised Signatory  means, in relation to any person, an individual who is duly empowered to bind such person and whose authority is evidenced by a resolution of the board of directors (or any other appropriate means of authorisation) of such person, and, in relation to the Trustee, any individual named in the Trustees Authorised Signatory list having due authority to bind the Trustee, which list shall be provided by the Trustee from time to time;  Availability Date  means the Business Day on which the Trustee requests the Custodian to credit to the Allocated Account Bullion debited from the Unallocated Account;  Bullion  means silver in physical form complying with the Rules of the Relevant Association held by the Custodian or any Sub-Custodian under this Agreement and/or any credit balance in the Allocated Account as the context requires;  Business Day  means a day (other than a Saturday or a Sunday or a public holiday in England) on which commercial banks generally and the London Bullion markets are open for the transaction of business in London;  Conditions  means the terms and conditions on and subject to which Shares are issued in the form or substantially in the form set out in the Trust Agreement;  General Notice  means any notice given in accordance with this Agreement other than a Transfer Notice;  HSBC net  means the HSBC Groups electronic system known as HSBC net which the Custodian authorises its customers to use from time to time pursuant to the terms of a separate agreement entered into between the Custodian and the customer;  Metal Accounts  means the Allocated Account and the Unallocated Account;  Point of Delivery  means such date and time that the recipient (or its agent) acknowledges in written form its receipt of delivery of Bullion;  Prospectus  means the prospectus constituting a part of the registration statement filed on Form S-1, Registration Number 333-156307 with the Securities Exchange Commission in accordance with the U.S. Securities Act of 1933, as amended, in relation to the Shares dated on or about July 21, 2009 as the same may be modified, supplemented or amended from time to time; 2  Redemption  means the redemption of Shares by the Trust in accordance with the Conditions;  Redemption Form  means a notice in the form prescribed from time to time by the Trust requesting Redemption of Shares;  Redemption Obligations  means the obligation of the Trust on Redemption of a Share to make payment or deliver Bullion to the relevant Shareholder in accordance with the Conditions;  Relevant Association  means the London Bullion Market Association or its successors;  Rules  means the rules, regulations, practices and customs of the Relevant Association, (including without limitation the rules as to Good Delivery), the Bank of England and such other regulatory authority or other body as shall affect the activities contemplated by this Agreement or the activities of a Sub-Custodian; Shares means the units of fractional undivided beneficial interest in and ownership of the Trust which are issued by the Trust and named ETFS Physical Silver Shares created pursuant to and constituted by the Trust Agreement ;  Sub-Custodian  means a sub-custodian, agent or depository (including an entity within the Custodians corporate group) appointed by the Custodian pursuant to clause 8 to perform any of the Custodian's duties under this Agreement including the custody and safekeeping of Bullion;  Transfer Notice  means any notice of a deposit or withdrawal made pursuant to clause 3 or clause 4 of this Agreement;  Trust  means the ETFS Silver Trust formed pursuant to the Trust
